Citation Nr: 0709528	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-28 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty for over 2 years and 11 
months ending in August 1978.  He reported that he served in 
the Army Reserve from 1978 until 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2003 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A hearing was held before the undersigned Veterans Law Judge 
at the RO in September 2006. 

The issues of service connection for an eye disorder, a left 
shoulder disability and a low back disability on the merits 
as well as, whether new and material evidence has been 
received to reopen a claim for service connection for a right 
shoulder disability will be addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  Service connection for a back disability was denied in a 
May 1982 rating decision.  The veteran was notified of this 
determination, and did not appeal the decision.

2.  Evidence associated with the claims file since the May 
1982 rating decision that denied service connection for a low 
back disability provides evidence of a current low back 
disability, which, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.

3.  A left hip disability related to service has not been 
demonstrated.


CONCLUSIONS OF LAW

1.  The May 1982 rating decision, which denied service 
connection for a back disability, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence submitted to reopen the claim for service 
connection for a back disability is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  A left hip disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of a letter sent to 
the veteran in August 2002.  The content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Furthermore, notice sent to the 
veteran in March 2006 complied with the dictates outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

It must be noted that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which established new requirements regarding 
the VCAA notice and claims that had been previously denied.  
The veteran's claim regarding the low back disability is a 
previously-denied claim, and thus the holding in this case 
would apply to this claim.  

The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and describe what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id.  In the 
present appeal, the August 2003 VCAA notice to the veteran 
did not comply with the aforementioned dictates.  Despite the 
inadequate notice, the veteran's claim is being reopened due 
to the submission of new and material evidence, and the RO's 
failure to inform the veteran of the evidence needed to 
reopen his claim is harmless error.  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the veteran's claims.  The RO has 
contacted all of the medical providers listed by the veteran.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the veteran.

Reopening of a claim for service connection for low back 
disability

In May 1982, service connection was denied for a back 
disability.  The veteran did not appeal this decision.  Thus, 
the May 1982 rating decision is final.  

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108.  Under the regulation, it 
states if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
back disability.  The claim for service connection for a back 
disability had been denied because there was not evidence of 
a then current back disability.  Since the 1982 rating 
decision, evidence has been received that shows the veteran 
has a current low back disability, diagnosed in 1985 as 
herniated nucleus pulposus, L5-S1 and degenerative disc 
disease (DDD) of the lumbar spine at L5-S1.  This relates to 
an unestablished fact necessary to substantiate the claim, 
and the claim is reopened.  See 38 C.F.R. § 3.156(a).

As additional action is required by the RO, the issue is 
remanded to the RO for development and readjudication on the 
merits, as discussed below.

Service connection for chronic left hip disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA and, or for disability resulting from injury 
incurred during a period of INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(D); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, a private diagnosis of fracture of the left 
acetabulum, left, minimal displacement, satisfy this element.  

Significantly, however, private treatment records disclose 
that the veteran fractured his left hip in a motor vehicle 
accident in June 1997.  Based upon the foregoing evidence of 
record, it is found that to grant service connection for a 
left hip disability is not justified.  While there is 
evidence that the veteran currently suffers from a left hip 
disability, there is no suggestion in the record that this 
related to his period of service.  There is no indication in 
the service medical records that the veteran complained of or 
was treated for any injury to or disease of the left hip.  It 
is also significant that the only injury to the left hip 
noted in the record occurred during a June 1997 motor vehicle 
accident, well after his separation from service.  Therefore, 
it cannot be found that the veteran suffers from a left hip 
disability related to his service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a left hip disability.  


ORDER

The claim for service connection for a low back disability is 
reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for a left hip disability 
is denied.




REMAND

In reviewing the claim for whether new and material evidence 
has been submitted to reopen the claim for a right shoulder 
disability, the Board finds that a remand is necessary.  As 
referred to above, in Kent, the Court held that the VCAA 
notice must include the bases for the denial in the prior 
decision and describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent, 20 Vet. App. 1.  Therefore, the 
question of what constitutes new and material evidence to 
reopen a claim for service connection depends on the basis on 
which the prior claim was denied.  See Evans, 9 Vet. App. at 
283.  In the August 2002 letter, VA did not meet the 
requirements of Kent.  On remand, the veteran should be given 
appropriate notice with regard to his application to reopen 
the claim of entitlement to service connection for a right 
shoulder disability. 

The Board has found that new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection for a low back disability.  In light of the 
decision cited above, the issue concerning service connection 
for a low back disability should be reviewed on a de novo 
basis.  At his personal hearing the veteran indicated that he 
received recent private treatment for his back disability as 
well as VA treatment for his back and shoulders.  He further 
indicated that his private physician, Dr. Brown, diagnosed 
arthritis of the shoulders.  These records would be helpful 
in the adjudication of his claims.  

In regard to his eye disability.  The veteran has supplied an 
Individual Sick Slip, DD Form 689, which, in the remarks 
section shows "eyes and shaving profile."  At his hearing 
the veteran reported that he received medical care for his 
eyes at Fort Hood during Reserve training.  There are no 
medical records associated with his Reserve duty contained in 
the claims file.  Further, the veteran has reported that he 
is receiving current treatment for his eyes.  These records 
should be obtained.  

In view of the above, the case is remanded for the following:

1.  The appellant should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
provided treatment for his bilateral 
shoulder disabilities, eye disorder, and 
back disability.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained including the 
medical records from Dr. Brown, Dr. 
Gibson, his private optometrist, and the 
VA Medical Center in Augusta, Georgia, 
from 2002 to 2003.

2.  The RO should attempt to obtain 
records of treatment in 1984 for his eyes 
directly from the military facility, 
Ft. Hood in Killeen, Texas.  If 
necessary, the veteran should be 
requested to provide additional 
information concerning such treatment. 

3.  The RO should request the appropriate 
sources to verify the veteran's dates of 
service and the type of service during 
each period, i.e., whether it was active 
duty, active duty for training, or 
inactive duty training.  The RO should 
obtain copies of any service department 
record that would possibly shed light on 
the veteran's duty status at all times 
during his time with the Reserves.  In 
particular, the RO should request an 
official copy of his Record of 
Assignments or any other pertinent record 
within the veteran's 201 file.  

4.  After reviewing the newly obtained 
records and if there is a diagnosis of 
bilateral shoulder disabilities, besides 
pain, the RO should make arrangements for 
the claims folder to be forwarded to an 
appropriate VA physician to enter an 
opinion as to whether it is more likely 
than not that there is shoulder pathology 
related to service.  If an opinion cannot 
be entered based on the records on file, 
the RO should schedule the appellant for 
the appropriate VA examination to 
determine the nature and extent of his 
shoulder disability; and to determine 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any shoulder disorder was 
incurred during the appellant's active 
duty.  In the event of either a records 
review or an examination, the examiner 
should comment on the significance of the 
inservice treatment.  The examiner should 
provide an opinion, based on the record, 
and considering the manifestations of the 
disability during and after service.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

5.  The RO should make arrangements for 
the claims folder to be forwarded to an 
appropriate VA physician to enter an 
opinion as to whether it is more likely 
than not that there is eye pathology 
related to service.  If an opinion cannot 
be entered based on the records on file, 
the RO should schedule the appellant for 
the appropriate VA examination to 
determine the nature and extent of his 
eye disorder; and to determine whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
the eye disorder was incurred during the 
appellant's active duty or reserve duty.  
The examiner should provide an opinion, 
based on the record, and considering the 
manifestations of the disability during 
and after service.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

6.  The RO should make arrangements for 
the claims folder to be forwarded to an 
appropriate VA physician to enter an 
opinion as to whether it is more likely 
than not that there is back pathology 
related to service.  If an opinion cannot 
be entered based on the records on file, 
the RO should schedule the appellant for 
the appropriate VA examination to 
determine the nature and extent of his 
back disability; and to determine whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
that the back disability was incurred 
during the appellant's active duty or 
within a year thereafter.  In the event 
of either a records review or an 
examination, the examiner should comment 
on the significance of the inservice 
treatment.  The examiner should provide 
an opinion, based on the record, and 
considering the manifestations of the 
disability during and after service.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

7.  Provide the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding the claim 
for service connection for a right 
shoulder disability.  The notice letter 
must describe the elements necessary to 
establish service connection for a 
disability, must explain the definition 
of new and material evidence, and must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.

8.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


